 



EXHIBIT 10.16
Warrant No. ______
The securities represented by this certificate have been acquired directly or
indirectly from the Issuer without being registered under the Securities Act of
1933, as amended (the “Securities Act”), or any other applicable securities
laws, and are restricted securities as that term is defined under Rule 144
promulgated under the Securities Act. These securities may not be sold, pledged,
transferred, distributed or otherwise disposed of in any manner (“Transfer”)
unless they are registered under the Securities Act and any other applicable
securities laws, or unless the request for Transfer is accompanied by a
favorable opinion of counsel, reasonably satisfactory to the Issuer, stating
that the Transfer will not result in a violation of the Securities Act or any
other applicable securities laws.
WARRANT
SUNAIR SERVICES CORPORATION
     SUNAIR SERVICES CORPORATION (formerly known as Sunair Electronics, Inc.)
(the “Issuer”), a Florida corporation, with offices at 3005 SW 3rd Ave., Fort
Lauderdale, FL 33315-3312, for value received, hereby certifies as of ___, 2005
(the “Issuance Date”) that ___, a ___(“Investor”), with an address for notice
purposes hereunder at ___, ___, or its registered assigns, is entitled to
purchase from the Issuer up to ___(___) (as further defined below, the “Issuable
Number”) duly authorized, validly issued, fully paid and non-assessable shares
(subject to the adjustments contained in this Warrant) of common stock, par
value $0.10 per share (the “Common Stock”), of the Issuer at the purchase price
per share equal to Six Dollars and Thirty Cents ($6.30) (the “Exercise Price”)
at any time and from time to time on or after ___, 2006 which date which is one
hundred eighty (180) days from the Issuance Date (the “Exercise Date”) and at or
before 5:00 p.m., Fort Lauderdale, Florida time, on the fifth anniversary of the
Issuance Date (the “Termination Date”), all subject to the terms, conditions and
adjustments set forth below in this Warrant. Capitalized terms used herein are
defined in Section 10 hereof or elsewhere throughout this Warrant, or in that
certain Purchase Agreement, dated as of ___, 2005, by and between Issuer and
Investor (the “Purchase Agreement”). For purposes of this Warrant, the “Issuable
Number” shall equal thirty-five percent (35%) of the aggregate number of shares
of Common Stock purchased by Investor at the Closing pursuant to the Purchase
Agreement at which this Warrant was issued.

1



--------------------------------------------------------------------------------



 



     1. Exercise of Warrant.
     1.1 Manner of Exercise. This Warrant may be exercised by the holder of this
Warrant (the “Holder”) in whole or in part, at any time and from time to time on
or after the Exercise Date, by facsimile, mail or overnight courier delivery of
a notice in substantially the form attached to this Warrant (or a reasonable
facsimile thereof) duly executed by such Holder (a “Warrant Exercise Notice”).
The closing of each exercise shall take place on (i) the third (3rd) Business
Day following, and excluding, the date the Warrant Exercise Notice is delivered
(the “Warrant Notice Date”), subject to the provisions of Section 1.4(b) hereof,
(ii) at the option of the Holder, such later date as the conditions set forth in
Section 1.2 have been waived or satisfied or (iii) any other date upon which the
exercising Holder and the Issuer mutually agree (each, a “Warrant Closing
Date”).
     (a) This Warrant may be exercised by the Holder hereof by paying cash to
Issuer in the amount equal to the product of (i) the number of shares of Common
Stock for which the Warrant is being exercised (without giving effect to any
adjustment thereof) multiplied by (ii) the Exercise Price.
     (b) In lieu of payment of the Exercise Price in cash as set forth in
Section 1.1(a), the Holder hereof may exercise this Warrant by specifying in the
Warrant Exercise Notice that such Holder has elected to exercise this Warrant
pursuant to a “broker-assisted” exercise/sale procedure pursuant to which funds
to pay for exercise of the Warrant are delivered to the Issuer by a broker upon
receipt of stock certificates from the Issuer through a licensed broker
reasonably acceptable to the Issuer whereby the stock certificate or
certificates for the shares of Common Stock for which the Warrant is exercised
will be delivered by the Issuer to such broker as the agent for the Holder
exercising the Warrant and the broker will deliver to the Issuer cash (or cash
equivalents acceptable to the Issuer) equal to the Exercise Price for the shares
of Common Stock purchased pursuant to the exercise of the Warrant. The Issuer
shall allow the issuance and delivery to such broker of the shares of Common
Stock necessary to effect the sale of such shares by such broker and apply the
sales proceeds to pay the Exercise Price notwithstanding the fact that the
Issuer will not receive the cash proceeds until after the sale of the underlying
shares of Common Stock, subject, in the event the Holder is an officer or
director of the Issuer, to compliance with the applicable provisions of the
Sarbanes-Oxley Act of 2002 with respect to loans to officers and directors.
Holder hereby expressly agrees to indemnify and to hold the Issuer harmless for
the full amount of any loss or damage (including all reasonable trial attorneys’
and appellate attorneys’ fees including those which may be incurred in the
enforcement of this indemnity) Issuer may sustain as a result of such broker
failing to remit to Issuer the proceeds from the sale of such shares of Common
Stock in accordance with this Section 1.1(b).
     1.2 Conditions to Closing. It shall be a condition of the exercising
Holder’s obligation to close on each Warrant Closing Date that each of the
following is satisfied, unless waived by such Holder:
     (a) all shares to be issued upon such exercise shall be freely tradable
Common Stock under the Securities Act and shall be duly listed and admitted to
trading on Nasdaq,

2



--------------------------------------------------------------------------------



 



the New York Stock Exchange or the American Stock Exchange, depending on where
such shares are traded at the time the Warrant is exercised (unless the Holder
expressly consents in writing to the issuance of unregistered Common Stock for a
portion or all of the shares to be issued upon such exercise in which case the
Issuer shall issue such unregistered Common Stock upon such request).
     (b) As of such Warrant Closing Date, the Issuer shall have notified the
Holder of all Restatements. The Holder and the Issuer expressly acknowledge and
agree that the issuance of a press release by the Issuer disclosing a
Restatement shall be deemed sufficient to satisfy this notice requirement.
If any such condition is not satisfied or waived prior to the third (3rd)
Business Day following and excluding the date the Warrant Exercise Notice is
delivered, then the Holder may, at its sole option, and at any time, withdraw
the Warrant Exercise Notice by written notice to the Issuer regardless of
whether such condition has been satisfied or waived as of the withdrawal date
and, after such withdrawal, shall have no further obligation with respect to
such Warrant Exercise Notice and may submit a Warrant Exercise Notice on any
future date with respect to the shares referenced in the original Warrant
Exercise Notice.
     1.3 When Exercise Effective. Each exercise of this Warrant shall be deemed
to have been effected immediately prior to 5:00 p.m. (time in effect in Fort
Lauderdale, Florida on such date) on the Business Day on which the Warrant
Exercise Notice is delivered as provided in Section 1.1, and at such time the
Person or Persons in whose name or names any certificate or certificates for
shares of Common Stock (or Other Securities) shall be issuable upon such
exercise as provided in Section 1.4 shall be deemed to have become the Holder or
Holders of record thereof, provided, however, that such exercise shall not be
deemed effective if at or prior to 5:00 p.m. (time in effect in Fort Lauderdale,
Florida on such date) on the Warrant Closing Date the Holder delivers written
notice of withdrawal to the Issuer as set forth in Section 1.2.
     1.4 Delivery of Warrant and Payment. On each Warrant Closing Date, the
registered Holder shall surrender this Warrant to the Issuer at the address set
forth for the Issuer in the introductory paragraph of this Warrant or such other
address as the Issuer advises the Holder in writing and (a) shall deliver
payment in cash, by wire transfer to the Issuer’s account designated by Issuer
of immediately available funds or by certified or official bank check payable to
the order of the Issuer, to the extent that the Warrant is exercised in
accordance with Section 1.1(a), shall have so specified in the Warrant Exercise
Notice delivered by such Holder and such Holder shall thereupon be entitled to
receive the number of duly authorized, validly issued, fully paid and
nonassessable shares of Common Stock (or Other Securities) determined as
provided in Sections 2 and 3 hereof, or (b) if exercising this Warrant in
accordance with Section 1.1(b) above, shall have so specified in the Warrant
Exercise Notice delivered by such Holder, and the Issuer shall deliver to the
Holder’s broker the number of duly authorized, validly issued, fully paid and
nonassessable shares of Common Stock (or Other Securities) determined as
provided in Sections 2 and 3 hereof, following the sale of which in accordance
with Section 1.1(b) above such broker shall, within three (3) Business Days
after the Warrant Closing Date, deliver payment in cash, by wire transfer to the
Issuer’s account designated by Issuer of immediately available funds or by
certified or official bank check payable to the order of the Issuer, to the
extent that the Warrant is exercised.

3



--------------------------------------------------------------------------------



 



     1.5 Delivery of Stock Certificates, etc. On each Warrant Closing Date, the
Issuer at its expense (including the payment by it of any applicable issue
taxes) shall cause to be issued in the name of and delivered to the Holder
hereof or as such Holder may direct,
     (a) via facsimile and at such address specified by the Holder via a
reputable overnight courier, a delivery notice in the form of Exhibit 2 hereto
and one or more certificates for the number of duly authorized, validly issued,
fully paid and nonassessable shares of Common Stock (or Other Securities) to
which such Holder shall be entitled upon such exercise plus, in lieu of any
fractional share to which such Holder would otherwise be entitled, cash in an
amount equal to the same fraction of the Closing Sales Price per share on the
Business Day immediately preceding the date of such exercise, and
     (b) in case such exercise is in part only, at such address specified by the
Holder via reputable overnight courier, a new Warrant of like tenor, calling in
the aggregate on the face or faces thereof for the number of shares of Common
Stock equal (without giving effect to any adjustment thereof) to the number of
such shares called for on the face of this Warrant minus the number of such
shares designated by the Holder in the related Warrant Exercise Notice upon such
exercise as provided in Section 1.1.
     2. Adjustment of Common Stock Issuable Upon Exercise.
     2.1 General; Warrant Price. The number of shares of Common Stock that the
Holder of this Warrant shall be entitled to receive upon each exercise hereof
shall be determined by multiplying the number of shares of Common Stock that
would otherwise (but for the provisions of Sections 2 and 3) be issuable upon
such exercise, as designated by the Holder hereof pursuant to Section 1.1, by a
fraction of which (a) the numerator is the Exercise Price and (b) the
denominator is the Warrant Price in effect on the date of such exercise. The
“Warrant Price” shall initially be the Exercise Price. The Warrant Price shall
be adjusted and readjusted from time to time as provided in Sections 2 and 3
hereof and, as so adjusted or readjusted, shall remain in effect until a further
adjustment or readjustment thereof is required by Sections 2 and 3 hereof.
     2.2 INTENTIONALLY LEFT BLANK.
     2.3 INTENTIONALLY LEFT BLANK.
     2.4 INTENTIONALLY LEFT BLANK.
     2.5 Treatment of Stock Dividends, Stock Splits, etc. In case the Issuer at
any time or from time to time on or after the Issuance Date shall declare or pay
any dividend on the Common Stock payable in Common Stock, or shall effect a
subdivision of the outstanding shares of Common Stock into a greater number of
shares of Common Stock (by reclassification or otherwise than by payment of a
dividend in Common Stock), then, and in each such case, the Warrant Price in
effect immediately prior to such dividend or subdivision shall, concurrently
with the deemed effectiveness of such dividend or subdivision, be reduced to a
price determined by multiplying the Warrant Price by a fraction, the numerator
of which shall be the number of shares of Common Stock outstanding immediately
prior to giving effect to such dividend or subdivision and the denominator of
which shall be the number of shares of Common Stock

4



--------------------------------------------------------------------------------



 



outstanding immediately after giving effect to such dividend or subdivision
(including, without limitation, all shares of Common Stock deemed issued or
issuable in connection with or as a result of such dividend or subdivision
notwithstanding that any such shares have not actually been issued as of the
deemed effectiveness of such dividend or subdivision). For purposes hereof, such
dividend or subdivision shall be deemed effective, and additional shares of
Common Stock shall be deemed to have been issued pursuant thereto (a) in the
case of any such dividend, immediately after the close of business on the record
date for the determination of holders of any class of securities entitled to
receive such dividend, or (b) in the case of any such subdivision, at the close
of business on the day immediately prior to the day upon which such corporate
action becomes effective.
     2.6 Adjustments for Combinations, etc. In case the outstanding shares of
Common Stock shall be combined or consolidated, by reclassification or
otherwise, into a lesser number of shares of Common Stock, the Warrant Price in
effect immediately prior to such combination or consolidation shall,
concurrently with the effectiveness of such combination or consolidation, be
proportionately increased.
     2.7 Dividends and Distributions in Cash, Property or Securities other than
Common Stock. In case the Issuer at any time or from time to time on or after
the Issuance Date shall declare, order, pay or make a dividend or other
distribution on the Common Stock of cash, property or securities (including,
without limitation, a dividend payable in any shares, interests, rights,
options, warrants, evidences of indebtedness or convertible securities of the
Company or any other Person) other than a dividend payable in Common Stock
covered under Section 2.5 hereof, then the Warrant Price shall be reduced,
effective as of the date of such distribution record date, (a) in the case of a
cash distribution, by the dollar amount of the cash distribution per share of
Common Stock, subject to the last sentence of this Section 2.7, (b) in the case
of a distribution of property other than cash, by the dollar amount of the fair
market value of all the property being distributed divided by the number of
shares of Common Stock issued and outstanding as of such dividend record date in
respect of which such property distribution is being made and (c) in the case of
a distribution of securities (including, without limitation, a dividend payable
in any shares, interests, rights, options, warrants, evidences of indebtedness
or convertible securities of the Company or any other Person) other than a
dividend payable in Common Stock covered under Section 2.5 hereof, by the dollar
amount of the fair market value of all such securities being distributed divided
by the number of shares of Common Stock issued and outstanding as of such
dividend record date in respect of which such property distribution is being
made. The determination of fair market value of any such property (other than
cash) or securities pursuant to this Section 2.7 shall be made by an
independent, nationally recognized appraisal firm not affiliated with the Issuer
that is regularly engaged in the business of appraising the type of property or
securities, as applicable, that is the subject of such distribution, at the
Issuer’s expense. If the aggregate amount of any ordinary cash distributions
from retained earnings lawfully made in accordance with Section 607.06401 of the
Florida Business Corporation Act (expressly excluding, without limitation,
extraordinary, liquidating or partial liquidating cash distributions, by way of
return of capital or otherwise) (“Ordinary Cash Distributions”) covered by this
Section 2.7 shall, during any quarterly period of any calendar year (i.e.
January 1 to March 31, April 1 to June 30, July 1 to September 30, or October 1
to December 31) (each, a “Quarterly Period”), total three-quarters of one
percent (.75%) of the average of the Closing Sales Prices for the dividend
record dates for such Ordinary Cash

5



--------------------------------------------------------------------------------



 



Distributions during such Quarterly Period (the “De Minimis Cash Distribution
Amount”) or less, then such cash distributions shall not require an adjustment
to the Warrant Price pursuant to clause (a) of this Section 2.7; provided that,
notwithstanding anything to the contrary set forth herein, the Warrant Price
shall be adjusted as provided in clause (a) of this Section 2.7 by the aggregate
amount of all (i) Ordinary Cash Distributions during any Quarterly Period in
excess of the De Minimis Cash Distribution Amount and (ii) cash distributions
other than Ordinary Cash Distributions.
     2.8 Subsequent Equity Sales.
     (a) Except as provided in Section 2.8(c) hereof, if and whenever the
Company shall issue or sell, or is, in accordance with any of Sections 2.8(b)(i)
through 2.8(b)(iv) hereof, deemed to have issued or sold, any Additional Shares
of Common Stock for no consideration or for a consideration per share less than
the Exercise Price in effect immediately prior to the time of such issue or
sale, then and in each such case (a “Trigger Issuance”) the then-existing
Exercise Price, shall be reduced, as of the close of business on the effective
date of the Trigger Issuance, to a price determined as follows:
          (i) if such Trigger Issuance occurs on or prior to the one year
anniversary of the Issuance Date, the price of the Additional Shares of Common
Stock issued in connection with the Trigger Issuance;
          (ii) if such Trigger Issuance occurs after the one year anniversary of
the Issuance Date, as follows:

             
 
  Adjusted Exercise Price =   (A x B) + D    
 
      A+C    

               where
               “A” equals the number of shares of Common Stock outstanding,
including Additional Shares of Common Stock deemed to be issued hereunder,
immediately preceding such Trigger Issuance;
               “B” equals the Exercise Price in effect immediately preceding
such Trigger Issuance;
               “C” equals the number of Additional Shares of Common Stock issued
or deemed issued hereunder as a result of the Trigger Issuance; and
               “D” equals the aggregate consideration, if any, received or
deemed to be received by the Company upon such Trigger Issuance;
provided, however, that in no event shall the Exercise Price after giving effect
to such Trigger Issuance be (i) greater than the original Exercise Price; or
(ii) less than $___(the market price of the Company’s Common Stock on the date
of the Purchase Agreement), provided that the

6



--------------------------------------------------------------------------------



 



foregoing clause (ii) shall not be applicable after the Company shall have
obtained the requisite Stockholder Approval.
          (b) For purposes of this Section 2.8, the following Sections 2.8(b)(i)
through 2.8(b)(iv) shall also be applicable:
               (i) Issuance of Rights or Options. In case at any time the
Company shall in any manner grant (directly and not by assumption in a merger or
otherwise) any Options or Convertible Securities, whether or not such Options or
the right to convert or exchange any such Convertible Securities are immediately
exercisable, and the price per share for which Common Stock is issuable upon the
exercise of such Options or upon the conversion or exchange of such Convertible
Securities (determined by dividing (i) the sum (which sum shall constitute the
applicable consideration) of (x) the total amount, if any, received or
receivable by the Company as consideration for the granting of such Options,
plus (y) the aggregate amount of additional consideration payable to the Company
upon the exercise of all such Options, plus (z), in the case of such Options
which relate to Convertible Securities, the aggregate amount of additional
consideration, if any, payable upon the issue or sale of such Convertible
Securities and upon the conversion or exchange thereof, by (ii) the total
maximum number of shares of Common Stock issuable upon the exercise of such
Options or upon the conversion or exchange of all such Convertible Securities
issuable upon the exercise of such Options) shall be less than the Exercise
Price in effect immediately prior to the time of the granting of such Options,
then the total number of shares of Common Stock issuable upon the exercise of
such Options or upon conversion or exchange of the total amount of such
Convertible Securities issuable upon the exercise of such Options shall be
deemed to have been issued for such price per share as of the date of granting
of such Options or the issuance of such Convertible Securities and thereafter
shall be deemed to be outstanding for purposes of adjusting the Exercise Price.
Except as otherwise provided in Section 2.8(b)(iii), no adjustment of the
Exercise Price shall be made upon the actual issue of such Common Stock or of
such Convertible Securities upon exercise of such Options or upon the actual
issue of such Common Stock upon conversion or exchange of such Convertible
Securities.
               (ii) Issuance of Convertible Securities. In case the Company
shall in any manner issue (directly and not by assumption in a merger or
otherwise) or sell any Convertible Securities, whether or not the rights to
exchange or convert any such Convertible Securities are immediately exercisable,
and the price per share for which Common Stock is issuable upon such conversion
or exchange (determined by dividing (i) the sum (which sum shall constitute the
applicable consideration) of (x) the total amount received or receivable by the
Company as consideration for the issue or sale of such Convertible Securities,
plus (y) the aggregate amount of additional consideration, if any, payable to
the Company upon the conversion or exchange thereof, by (ii) the total number of
shares of Common Stock issuable upon the conversion or exchange of all such
Convertible Securities) shall be less than the Exercise Price in effect
immediately prior to the time of such issue or sale, then the total maximum
number of shares of Common Stock issuable upon conversion or exchange of all
such Convertible Securities shall be deemed to have been issued for such price
per share as of the date of the issue or sale of such Convertible Securities and
thereafter shall be deemed to be outstanding for purposes of adjusting the
Exercise Price, provided that (a) except as otherwise provided in
Section 2.8(b)(iii), no adjustment of the Exercise Price shall be made upon the
actual issuance of such Common Stock upon conversion or exchange of such
Convertible Securities and (b) no further adjustment of the

7



--------------------------------------------------------------------------------



 



Exercise Price shall be made by reason of the issue or sale of Convertible
Securities upon exercise of any Options to purchase any such Convertible
Securities for which adjustments of the Exercise Price have been made pursuant
to the other provisions of Section 2.8.
          (iii) Change in Option Price or Conversion Rate. Upon the happening of
any of the following events, namely, if the purchase price provided for in any
Option referred to in Section 2.8(b)(i) hereof, the additional consideration, if
any, payable upon the conversion or exchange of any Convertible Securities
referred to in Sections 2.8(b)(i) or 2.8(b)(ii), or the rate at which
Convertible Securities referred to in Sections 2.8(b)(i) or 2.8(b)(ii) are
convertible into or exchangeable for Common Stock shall change at any time
(including, but not limited to, changes under or by reason of provisions
designed to protect against dilution), the Exercise Price in effect at the time
of such event shall forthwith be readjusted to the Exercise Price which would
have been in effect at such time had such Options or Convertible Securities
still outstanding provided for such changed purchase price, additional
consideration or conversion rate, as the case may be, at the time initially
granted, issued or sold. On the termination of any Option for which any
adjustment was made pursuant to this Section 2.8 or any right to convert or
exchange Convertible Securities for which any adjustment was made pursuant to
this Section 2.8 (including without limitation upon the redemption or purchase
for consideration of such Convertible Securities by the Company), the Exercise
Price then in effect hereunder shall forthwith be changed to the Exercise Price
which would have been in effect at the time of such termination had such Option
or Convertible Securities, to the extent outstanding immediately prior to such
termination, never been issued.
          (iv) Consideration for Stock. In case any shares of Common Stock,
Options or Convertible Securities shall be issued or sold for cash, the
consideration received therefor shall be deemed to be the gross amount received
by the Company therefor. In case any shares of Common Stock, Options or
Convertible Securities shall be issued or sold for a consideration other than
cash, the amount of the consideration other than cash received by the Company
shall be deemed to be the fair market value of such consideration as determined
in good faith by the Board of Directors of the Company. In case any Options
shall be issued in connection with the issue and sale of other securities of the
Company, together comprising one integral transaction in which no specific
consideration is allocated to such Options by the parties thereto, such Options
shall be deemed to have been issued for such consideration as determined in good
faith by the Board of Directors of the Company. If Common Stock, Options or
Convertible Securities shall be issued or sold by the Company and, in connection
therewith, other Options or Convertible Securities (the “Additional Rights”) are
issued, then the consideration received or deemed to be received by the Company
shall be reduced by the fair market value of the Additional Rights (as
determined using the Black-Scholes option pricing model or another method
mutually agreed to by the Company and the Holder). The Board of Directors of the
Company shall respond promptly, in writing, to an inquiry by the Holder as to
the fair market value of the Additional Rights or non-cash consideration. In the
event that the Holder objects to the Board of Directors’ determination of the
fair market value of the Additional Rights or non-cash consideration (as the
case may be), the Company and the Holder shall jointly select an appraiser, who
is experienced in such matters. The decision of such appraiser shall be final
and conclusive, and the cost of such appraiser shall be borne evenly by the
Company and the Holder.

8



--------------------------------------------------------------------------------



 



          (c) Notwithstanding the foregoing, no adjustment will be made under
this Section 2.8 in respect of the issuance of Excluded Securities.
3. Business Combinations.
     3.1 Adjustment upon Business Combination. In case the Issuer on or after
the Issuance Date is a party to (i) any acquisition of the Issuer by means of
merger or other form of corporate reorganization in which outstanding shares of
the Issuer are exchanged for securities or other consideration issued, or caused
to be issued, by the Acquiring Person or its Parent, Subsidiary or affiliate,
(ii) a sale of all or substantially all of the assets of the Issuer (on a
consolidated basis) in a single transaction or series of related transactions,
(iii) any other transaction or series of related transactions by the Issuer or
relating to the Common Stock (including without limitation, any stock purchase
or tender or exchange offer) in which the power to cast the majority of the
eligible votes at a meeting of the Issuer’s shareholders at which directors are
elected is transferred to a single entity or group acting in concert, or (iv) a
capital reorganization or reclassification of the Common Stock (other than a
reorganization or reclassification in which the Common Stock are not converted
into or exchanged for cash or other property, and, immediately after
consummation of such transaction, the shareholders of the Issuer immediately
prior to such transaction own the Common Stock or other voting stock of the
Issuer in substantially the same proportions relative to each other as such
shareholders owned immediately prior to such transaction), then, and in the case
of each such transaction (each of which is referred to herein as “Business
Combination”), proper provision shall be made so that, upon the basis and the
terms and in the manner provided herein, the Holder, upon exercise of all or any
part of this Warrant at any time after the consummation of such Business
Combination, shall be entitled to receive upon such exercise, the Common Stock
and Other Securities, cash and property to which the Holder would have been
entitled upon such consummation if the Holder had exercised the Warrant
immediately prior thereto (including, without limitation, any additional shares
of Common Stock, Other Securities, cash and property issuable as a result of an
increase in the Issuable Number occurring after the date of consummation of such
Business Combination), as determined using the Black-Scholes option pricing
model or another method mutually agreed to by the Company and the Holder;
provided, that if the Acquiring Person or its Parent, as the case may be, shall
combine, subdivide or reclassify its common stock, or shall declare any dividend
payable in shares of its common stock, or shall take any other action of a
similar nature affecting such shares, the calculations above shall be adjusted
to the extent appropriate, as provided in Section 2 of this Warrant, to reflect
such event, including appropriate adjustments to account for any such event that
occurs during any of the measurement periods set forth above.
     3.2 Assumption of Obligations. Notwithstanding anything contained herein to
the contrary, the Issuer will not effect any Business Combination unless, prior
to the consummation thereof, each Person (other than the Issuer) that may be
required to deliver any stock, securities, cash or property upon exercise of
this Warrant as provided herein shall assume (A) the obligations of the Issuer
under this Warrant (and if the Issuer shall survive the consummation of such
transaction, such assumption shall be in addition to, and shall not release the
Issuer from, any continuing obligations of the Issuer under this Warrant) and
(B) the obligation to deliver to the Holder such shares of stock, securities,
cash or property as, in accordance with the foregoing

9



--------------------------------------------------------------------------------



 



provisions of this Section 3 and the other provisions of this Warrant, the
Holder may be entitled to receive.
4. No Impairment. The Issuer will not, by amendment of its articles of
incorporation or through any consolidation, merger, reorganization, transfer of
assets, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms of this
Warrant, but will at all times in good faith assist in the carrying out of all
such terms and in the taking of all such action as may be necessary or
appropriate in order to protect the rights of the Holder of this Warrant against
impairment. Without limiting the generality of the foregoing, the Issuer
(a) will not permit the par value of any shares of stock receivable upon the
exercise of this Warrant to exceed the amount payable therefor upon such
exercise, and (b) will take all such action as may be necessary or appropriate
in order that the Issuer may validly and legally issue fully paid and
nonassessable shares of stock on the exercise of the Warrants from time to time
outstanding.
5. Accountants’ Report as to Adjustments. In each case of any adjustment or
readjustment in the shares of Common Stock (or Other Securities) issuable upon
the exercise of this Warrant, the Issuer at its expense will promptly compute
such adjustment or readjustment in accordance with the terms of this Warrant
and, to the extent Holder in good faith disputes in writing such computations
(setting forth in reasonable detail the basis for such dispute), cause
independent certified public accountants of recognized national standing (which
may be the regular auditors of the Issuer) selected by the Issuer (and whose
fees and expenses shall be borne by the Issuer) to verify such computation and
prepare a report setting forth such adjustment or readjustment and showing in
reasonable detail the method of calculation thereof and the facts upon which
such adjustment or readjustment is based, including but not limited to a
statement of (a) the consideration received or to be received by the Issuer for
any Additional Shares of Common Stock issued or sold or deemed to have been
issued, (b) the number of shares of Common Stock outstanding or deemed to be
outstanding, and (c) the Warrant Price in effect immediately prior to such issue
or sale and as adjusted and readjusted (if required by Section 2 or 3) on
account thereof. The Issuer will forthwith mail a copy of each such report to
each Holder of a Warrant and will, upon the written request at any time of any
Holder of a Warrant, furnish to such Holder a copy of the most recent report
setting forth the Warrant Price in effect as of the date such report is
delivered and showing in reasonable detail how it was calculated. The Issuer
will also keep copies of all such reports at its principal office and will cause
the same to be available for inspection at such office during normal business
hours by any Holder of a Warrant or any prospective purchaser of a Warrant
designated by the Holder thereof.
     6. Notices of Corporate Action. In the event of :
     (a) any taking by the Issuer of a record of the holders of any class of
securities for the purpose of determining the holders thereof who are entitled
to receive any dividend or other distribution, or any right to subscribe for,
purchase or otherwise acquire any shares of stock of any class or any other
securities or property, or to receive any other right, or
     (b) any capital reorganization of the Issuer, any reclassification or
recapitalization of the capital stock of the Issuer or any consolidation or
merger involving

10



--------------------------------------------------------------------------------



 



the Issuer and any other Person or any transfer of all or substantially all the
assets of the Issuer to any other Person, or
     (c) any voluntary or involuntary dissolution, liquidation or winding-up of
the Issuer,
the Issuer will mail to the Holder a notice specifying (i) the date or expected
date on which any such record is to be taken for the purpose of such dividend,
distribution or right, and the amount and character of such dividend,
distribution or right, and (ii) the date or expected date on which any such
reorganization, reclassification, recapitalization, consolidation, merger,
transfer, dissolution, liquidation or winding-up is to take place and the time,
if any such time is to be fixed, as of which the holders of record of Common
Stock (or Other Securities) shall be entitled to exchange their shares of Common
Stock (or Other Securities) for the securities or other property deliverable
upon such reorganization, reclassification, recapitalization, consolidation,
merger, transfer, dissolution, liquidation or winding-up. Such notice shall be
delivered to Holder at least twenty (20) Business Days prior to the date therein
specified, but in no event later than the date notice is delivered to any holder
of Common Stock.
7. Reservation of Shares. For so long as the Warrant represented hereby has not
been exercised in full, the Issuer shall at all times prior to the Termination
Date reserve and keep available, free from pre-emptive rights, out of its
authorized but unissued capital stock, the number of shares required to permit
the full exercise of this Warrant (assuming it were exercised in the manner
provided for in Section 1.1(a) hereof).
8. Lost or Stolen Warrant. In case this Warrant shall be mutilated, lost, stolen
or destroyed, the Issuer shall issue in exchange and substitution for and upon
cancellation of the mutilated warrant certificate, or in lieu of and
substitution for the warrant certificate lost, stolen or destroyed, a new
warrant certificate of like tenor, but only upon receipt of evidence reasonably
satisfactory, and (in the case of loss, theft or destruction) of an undertaking
to provide reasonably satisfactory indemnification, to the Issuer of or in
respect of such loss, theft or destruction of such warrant certificate.
9. Warrant Agent. The Issuer (and any corporation into which the Issuer is
merged or any corporation resulting from any consolidation to which the Issuer
is a party) shall serve as warrant agent (the “Warrant Agent”) under this
Warrant. The Warrant Agent hereunder shall at all times maintain a register (the
“Warrant Register”) of the Holders of this Warrant. Upon 30 days’ notice to the
registered Holder hereof, the Issuer may appoint a new Warrant Agent. Such new
Warrant Agent shall be a corporation doing business and in good standing under
the laws of the United States or any state thereof, and having a combined
capital and surplus of not less than $50,000,000. The combined capital and
surplus of any such new Warrant Agent shall be deemed to be the combined capital
and surplus as set forth in the most recent report of its condition published by
such Warrant Agent prior to its appointment; provided that such reports are
published at least annually pursuant to law or to the requirements of a federal
or state supervising or examining authority. After acceptance in writing of such
appointment by the new Warrant Agent, it shall be vested with the same powers,
rights, duties and responsibilities as if it had been originally named herein as
the Warrant Agent, without any further assurance, conveyance, act or deed; but
if for any reason it shall be reasonably necessary or expedient to execute and
deliver

11



--------------------------------------------------------------------------------



 



any further assurance, conveyance, act or deed, the same shall be done at the
expense of the Issuer and shall be legally and validly executed and delivered by
the Issuer. Any corporation into which any new Warrant Agent may be merged or
any corporation resulting from any consolidation to which any new Warrant Agent
shall be a party or any corporation to which any new Warrant Agent transfers
substantially all of its corporate trust or shareholders services business shall
be a successor Warrant Agent under this Warrant without any further act;
provided that such corporation (i) would be eligible for appointment as
successor to the Warrant Agent under the provisions of this Section 9 or (ii) is
a wholly owned Subsidiary of the Warrant Agent. Any such successor Warrant Agent
shall promptly cause notice of its succession as Warrant Agent to be delivered
via reputable overnight courier to the registered Holder hereof at such Holder’s
last address as shown on the Warrant Register.
10. Definitions. As used herein, unless the context otherwise requires, the
following terms have the following respective meanings:
     10.1 “Acquiring Person” means, in connection with any Business Combination:
(i) the continuing or surviving corporation or other entity of a consolidation
or merger with the Issuer (if other than the Issuer), (ii) the transferee of all
or substantially all of the properties or assets of the Issuer, (iii) the
corporation or other entity consolidating with or merging into the Issuer in a
consolidation or merger in connection with which the Common Stock is changed
into or exchanged for stock or other securities of any other Person or cash or
any other property, (iv) the entity or group acting in concert acquiring or
possessing the power to cast the majority of the eligible votes at a meeting of
the Issuer’s shareholders at which directors are elected or, (v) in the case of
a capital reorganization or reclassification described in clause (iv) of the
definition of Business Combination, the Issuer.
     10.2 “Additional Shares of Common Stock” means all shares (including
treasury shares) of Common Stock issued or sold by the Issuer on or after the
Issuance Date, whether or not subsequently reacquired or retired by the Issuer,
other than shares issued upon the exercise of the Warrants; provided, however,
that this term shall not include Excluded Securities.
     10.3 “Business Combination” shall have the meaning attributed to it in
Section 3.1 hereof.
     10.4 “Business Day” means any day on which the Common Stock may be traded
on the American Stock Exchange or, if not admitted for trading on the American
Stock Exchange, on any day other than a Saturday, Sunday or holiday on which
banks in Fort Lauderdale, Florida are required or permitted to be closed.
     10.5 “Closing Sales Price” means, on any date, the amount per share of the
Common Stock (or, for purposes of determining the Closing Sales Price of the
common stock of an Acquiring Person or its Parent under Section 3, the common
stock of such Acquiring Person or such Parent), equal to (i) the closing sales
price, or if no sale takes place on such date, the closing bid price of the
Common Stock (or, in the case of an Acquiring Person or its Parent, it common
stock) on the American Stock Exchange, or if not then listed or admitted for
trading on the American Stock Exchange then on the national securities exchange
on which the Common Stock (or, in the case of an Acquiring Person or its Parent,
it common stock) is then listed or admitted

12



--------------------------------------------------------------------------------



 



for trading, or if not then listed or admitted for trading on a national
securities exchange then on any securities exchange, quotation system or the OTC
Bulletin Board on which the Common Stock (or, in the case of an Acquiring Person
or its Parent, it common stock) is then listed or admitted for trading on such
date, in each case as reported by Bloomberg, L.P. (or by such other Person as
the Holder and the Issuer may agree), or (ii) if such Common Stock or common
stock of an Acquiring Person or its Parent is not then listed or admitted for
trading on any securities exchange, quotation system or the OTC Bulletin Board,
the higher of (x) the book value per share thereof as determined (at Issuer’s
cost) by any firm of independent public accountants of recognized standing
selected by the Board of Directors of the Issuer as of the last calendar day of
any month ending within sixty (60) calendar days preceding the date as of which
the determination is to be made or (y) the fair value per share thereof
determined in good faith by an independent, nationally recognized appraisal firm
selected by the Issuer and reasonably acceptable to the Holder (whose fees and
expenses shall be borne by Issuer), subject to adjustment for stock splits,
recombinations, stock dividends and the like.
     10.6 “Common Stock” as defined in the introduction to this Warrant, such
term to include any stock into which such Common Stock shall have been changed
or any stock resulting from any reclassification of such Common Stock, and all
other stock of any class or classes (however designated) of the Issuer the
holders of which have the right, without limitation as to amount, either to all
or to a share of the balance of current dividends and liquidating dividends
after the payment of dividends and distributions on any shares entitled to
preference to Common Stock shares.
     10.7 “Convertible Securities” means any evidences of indebtedness, shares
of stock (other than Common Stock) or other securities directly or indirectly
convertible into or exchangeable for Additional Shares of Common Stock.
     10.8 “Excluded Securities” means each of the following:
     (a) Common Stock issued pursuant to a duly authorized resolution of the
Issuer’s Board of Directors approving such issuance, the issuance of which has
been expressly approved by any director of the Issuer designated by Investor;
     (b) Common Stock issuable upon the exercise of Options issued pursuant to a
duly authorized resolution of the Issuer’s Board of Directors or the
Compensation Committee of the Issuer’s Board of Directors approving such
issuance, the issuance of which has been expressly approved by any director of
the Issuer designated by Investor, or Common Stock issuable upon the exercise of
Options issued pursuant to the Issuer’s employee stock option plan or other
employee, board, or consultant incentive plans or agreements approved by the
Issuer’s Board of Directors or the Compensation Committee of the Issuer’s Board
of Directors;
     (c) Common Stock issuable upon the conversion of Convertible Securities
outstanding as of the Issuance Date or Convertible Securities issued pursuant to
a duly authorized resolution of the Issuer’s Board of Directors approving such
issuance, the issuance of which has been expressly approved by any director of
the Issuer designated by Investor;

13



--------------------------------------------------------------------------------



 



     (d) Common Stock issuable in connection with any business combination by
the Company to the extent such combination and issuance in connection therewith
are authorized pursuant to a duly authorized resolution of the Issuer’s Board of
Directors;
     (e) Common Stock issued or issuable to the Holder upon exercise of this
Warrant or on the Issuance Date; and
     (f) Anti-Dilution Shares to the extent the issuance thereof, together with
the issuance of Anti-Dilution Shares pursuant to purchase agreements
substantially similar to the Purchase Agreement entered into on the date of the
Purchase Agreement by the Company and other third party purchasers, would result
in the issuance of more than 19.9% of the number of shares of Common Stock
outstanding on the date of the Purchase Agreement, unless the Stockholder
Approval shall have been obtained.
     For the avoidance of doubt, clause (f) above shall cease to be effective
upon the Company obtaining Stockholder Approval.
     10.9 “Issuer” as defined in the introduction to this Warrant, means Sunair
Services Corporation (formerly known as Sunair Electronics, Inc.) and any
corporation or entity which shall succeed to or assume the obligations of Sunair
Electronics, Inc.
     10.10 “Options” means any rights, options or warrants to subscribe for,
purchase or otherwise acquire either Additional Shares of Common Stock or
Convertible Securities.
     10.11 “Other Securities” means any stock (other than Common Stock) and
other securities of the Issuer or any other Person (corporate or otherwise)
which the Holder of the Warrant at any time shall be entitled to receive, or
shall have received, upon the exercise of the Warrant, in lieu of or in addition
to Common Stock, or which at any time shall be issuable or shall have been
issued in exchange for or in replacement of Common Stock or Other Securities.
     10.12 “Parent” as to any Acquiring Person, means any corporation which
(a) controls the Acquiring Person directly or indirectly through one or more
intermediaries, (b) is required to include the Acquiring Person in the
consolidated financial statements contained in such Parent’s Annual Report on
Form 10-K (if Parent is required to file such a report) or would be required to
so include the Acquiring Person in such Parent’s consolidated financial
statements if they were prepared in accordance with U.S. GAAP and (c) is not
itself included in the consolidated financial statements of any other Person
(other than its consolidated Subsidiaries).
     10.13 “Person” means a corporation, an association, a partnership, a
limited liability company, an organization, a business, an individual, a
government or political subdivision thereof or a governmental agency.
     10.14 “Registered Common Stock” means Common Stock that has been registered
under the Securities Act and is freely tradable.
     10.15 “Restatement” means that Issuer restates or announces its intention
to restate, in any material way, any portion of its financial statements as
included (i) in a Form 10-KSB or Form 10-QSB filed with the SEC in the form of
an amendment thereto, (ii) in a Form 8-K or in

14



--------------------------------------------------------------------------------



 



any other filing made with the SEC, or (iii) in a press release or other form of
media, except as is required as a result of a change occurring after the date of
this Warrant in (1) applicable law or (2) generally accepted accounting
principles promulgated by the Financial Accounting Standards Board or the SEC,
which change is implemented by Issuer in the manner and at the time prescribed
by such law or such generally accepted accounting principle.
     10.16 “SEC” means the Securities and Exchange Commission.
     10.17 “Subsidiary” of a Person means (i) a corporation, a majority of whose
stock with voting power, under ordinary circumstances, to elect directors is at
the time of determination, directly or indirectly, owned by such Person or by
one or more Subsidiaries of such Person, or (ii) any other entity (other than a
corporation) in which such Person or one or more Subsidiaries of such Person,
directly or indirectly, at the date of determination thereof has at least a
majority ownership interest.
     10.18 “Termination Date” has the meaning set forth in the introductory
paragraph of this Warrant.
11. Remedies. The Issuer stipulates that the remedies at law of the Holder of
this Warrant in the event of any default or threatened default by the Issuer in
the performance of or compliance with any of the terms of this Warrant are not
and will not be adequate and that, to the fullest extent permitted by law, such
terms may be specifically enforced by a decree for the specific performance of
any agreement contained herein or by an injunction against a violation of any of
the terms hereof or otherwise.
12. No Rights or Liabilities as Shareholder. Nothing contained in this Warrant
shall be construed as conferring upon the Holder hereof any rights as a
shareholder of the Issuer or as imposing any obligation on such Holder to
purchase any securities or as imposing any liabilities on such Holder as a
shareholder of the Issuer, whether such obligation or liabilities are asserted
by the Issuer or by creditors of the Issuer.
13. Notices. All notices and other communications under this Warrant shall be in
writing and shall be delivered by facsimile or by a nationally recognized
overnight courier, postage prepaid, addressed (a) if to Investor, to the address
set forth for the Investor in the introductory paragraph of this Warrant, and if
to the Issuer, to the address set forth for the Issuer in the introductory
paragraph of this Warrant, or (b) if to any other Holder of this Warrant, at the
registered address of such Holder as set forth in the register kept at the
principal office of the Issuer, provided that the exercise of any Warrant shall
be effective in the manner provided in Section 1.
14. Amendments. This Warrant and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the party
against which enforcement of such change, waiver, discharge or termination is
sought. For clarification purposes, neither this Warrant nor any term hereof may
be changed, waived, discharged or terminated other than pursuant to an
instrument in writing signed by the Holder.
15. Descriptive Headings. The headings in this Warrant are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

15



--------------------------------------------------------------------------------



 



16. GOVERNING LAW. THIS WARRANT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE
OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.
17. Judicial Proceedings; Waiver of Jury. Any judicial proceeding brought
against the Issuer with respect to this Warrant may be brought in any court of
competent jurisdiction in the State of Florida or of the United States of
America for the Southern District of Florida and, by Issuer’s execution and
delivery and Holder’s acceptance of this Warrant, each of the Issuer and Holder
(a) accepts, generally and unconditionally, the nonexclusive jurisdiction of
such courts and any related appellate court, and irrevocably agrees to be bound
by any judgment rendered thereby in connection with this Warrant, subject to any
rights of appeal, and (b) irrevocably waives any objection the Issuer or Holder
may now or hereafter have as to the venue of any such suit, action or proceeding
brought in such a court or that such court is an inconvenient forum. Each of the
Issuer and Holder hereby waives personal service of process and consents, that
service of process upon it may be made by certified or registered mail, return
receipt requested, at its address specified or determined in accordance with the
provisions of Section 13, and service so made shall be deemed completed on the
first Business Day after such service is deposited with a reputable overnight
courier or, if earlier, when delivered. Nothing herein shall affect the right to
serve process in any other manner permitted by law or shall limit the right of
any party to bring proceedings against the other party in the courts of any
other jurisdiction. EACH PARTY HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY, OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS WARRANT OR THE RELATIONSHIP ESTABLISHED HEREUNDER.
18. Legend. Unless the shares of Common Stock or Other Securities issuable upon
exercise of this Warrant have been registered under the Securities Act, upon
exercise of all or any part of the Warrant and the issuance of any of the shares
of Common Stock or Other Securities, all certificates representing such
securities shall bear on the face thereof substantially the following legend:
“The securities represented by this certificate have been acquired directly or
indirectly from the Issuer without being registered under the Securities Act of
1933, as amended (the “Securities Act”), or any other applicable securities
laws, and are restricted securities as that term is defined under Rule 144
promulgated under the Securities Act. These securities may not be sold, pledged,
transferred, distributed or otherwise disposed of in any manner (“Transfer”)
unless they are registered under the Securities Act and any other applicable
securities laws, or unless the request for Transfer is accompanied by a
favorable opinion of counsel, reasonably satisfactory to the Issuer, stating
that the Transfer will not result in a violation of the Securities Act or any
other applicable securities laws.”

16



--------------------------------------------------------------------------------



 



19. Assignment. Notwithstanding anything to the contrary set forth herein, this
Warrant and all rights hereunder may be assigned by the Holder to any Person;
and upon the Holder’s providing written notice of such assignment to the Issuer,
the Holder’s assignee shall become the registered assignee and the registered
Holder of this Warrant, and the Issuer shall recognize such assignment and cause
such assignment to be reflected in its books and records.
20. Restriction on Exercise. Notwithstanding anything to the contrary contained
in this Warrant, this Warrant shall not be exercisable by the Holder hereof to
the extent (but only to the extent) that, if exercisable by such Holder, such
Holder, any of its affiliates, or any other Person which may be deemed to be
acting as a group in concert with such Holder or any of its affiliates for the
purposes of Section 13(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), would beneficially own in excess of 4.9% (the “Applicable
Percentage”) of the outstanding shares of Common Stock. To the extent the above
limitation applies, the determination of whether this Warrant shall be
exercisable (vis-a-vis other convertible, exercisable or exchangeable securities
owned by such Holder) and of which this Warrant shall be exercisable shall,
subject to such Applicable Percentage limitation, be determined on the basis of
the first submission to the Company for conversion, exercise or exchange (as the
case may be). No prior inability to exercise this Warrant pursuant to this
Section 20 shall have any effect on the applicability of the provisions of this
Section 20 with respect to any subsequent determination of exercisability. For
the purposes of this Section 20, beneficial ownership and all determinations and
calculations, including, without limitation, with respect to calculations of
percentage ownership, shall be determined in accordance with Section 13(d) of
the Exchange Act, and the rules and regulations promulgated thereunder. The
provisions of this Section 20 shall be implemented in a manner otherwise than in
strict conformity with the terms this Section 20 to correct this Section 20 (or
any portion hereof) which may be defective or inconsistent with the intended
Applicable Percentage beneficial ownership limitation herein contained or to
make changes or supplements necessary or desirable to properly give effect to
such Applicable Percentage limitation. The limitations contained in this
Section 20 shall apply to a successor Holder of this Warrant. The holders of
Common Stock of the Company shall be third party beneficiaries of this
Section 20 and the Company may not waive this Section 20 without the consent of
holders of a majority of its Common Stock. The Holder may waive the
applicability of this Section 20 upon sixty one (61) days prior written notice
to the Company.
This Warrant shall not be valid unless signed by the Issuer.
[Remainder of Page Left Blank Intentionally]

17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Sunair Services Corporation has caused this Warrant to
be signed by its duly authorized officer.

              Dated:________________   SUNAIR SERVICES CORPORATION    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

18



--------------------------------------------------------------------------------



 



Exhibit 1
[FORM OF WARRANT EXERCISE NOTICE]
(To Be Executed Upon Exercise Of the Warrant)
[DATE]
Sunair Services Corporation
3005 SW 3rd Ave.
Fort Lauderdale, FL 33315-3312
Attention: [___]
          Re: Warrant No.
Ladies and Gentlemen:
     The undersigned is the registered Holder of the above-referenced warrant
(the “Warrant”) issued by SUNAIR SERVICES CORPORATION (the “Issuer”), evidenced
by copy of the Warrant attached hereto, and hereby elects to exercise the
Warrant to purchase [___]1 shares of Common Stock (or Other Securities, as
applicable) (as such capitalized terms are defined in such Warrant) and (check
the appropriate box):
     [___] cash exercise: shall deliver on the Warrant Closing Date via wire
transfer of immediately available funds or by certified or official bank check
$___to the order of Sunair Services Corporation as payment for such Common Stock
in accordance with the terms of such Warrant; or
     [___] broker-assisted exercise: following the Issuer’s issuance and
delivery to the broker identified below of certificates for the shares of Common
Stock (or Other Securities, as applicable) with respect to which this Warrant is
being exercised and the sale of such shares of Common Stock (or Other
Securities, as applicable), such broker shall deliver within three (3) Business
Days after the Warrant Closing Date via wire transfer of immediately available
funds or by certified or official bank check $___to the order of Sunair Services
Corporation as payment for such Common Stock in accordance with the terms of
such Warrant.
     In accordance with the terms of the attached Warrant, the undersigned
requests that certificates for such shares be registered in the name of and
delivered to the undersigned at the
 

1   Insert here the Issuable Number called for on the face of this Warrant (or,
in the case of a partial exercise, the portion thereof as to which this Warrant
is being exercised), in either case without making any adjustment for Additional
Shares of Common Stock or any other stock or other securities or property or
cash which, pursuant to the adjustment provisions of this Warrant, may be
delivered upon exercise. In the case of partial exercise, a new Warrant or
Warrants will be issued and delivered, representing the unexercised portion of
the Warrant, to the Holder surrendering the Warrant.

19



--------------------------------------------------------------------------------



 



following address (or in the case of a broker-assisted exercise, delivered to
the following broker at the following address):
 
 
 
     The undersigned will deliver the original of the Warrant no later than the
third Business Day after and excluding the date of this notice.
     [If the number of shares of Common Stock to be delivered is less than the
total number of shares of Common Stock deliverable under the Warrant, insert the
following — The undersigned requests that a new warrant certificate
substantially identical to the attached Warrant be issued to the undersigned
evidencing the right to purchase the number of shares of Common Stock equal to
(x) the total number of shares of Common Stock deliverable under the Warrant
less (y) [___]2.]

                  [HOLDER]    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

ACKNOWLEDGED:
SUNAIR SERVICES CORPORATION

         
By:
                 
Name:
                 
Title:
                 

 

2   Insert here the number of shares identified in the footnote immediately
preceding this one.

20



--------------------------------------------------------------------------------



 



Exhibit 2
[FORM OF WARRANT EXERCISE DELIVERY NOTICE]
[Date]
[HOLDER]

               
 
             
 
             
Attention:
       
 
       
Telephone:
       
 
       
Facsimile:
       
 
       

Ladies and Gentlemen:
     Reference is made to Warrant No. ___issued by SUNAIR SERVICES CORPORATION
(the “Warrant”) dated as of ___. Capitalized terms not otherwise defined herein
shall have the meanings ascribed thereto in the Warrant.
     This notice confirms that the Warrant has been exercised by the Holder with
respect to ___shares of Common Stock at a Warrant Price (as defined in the
Warrant) of $___. Attached are copies of the front and back of the ___original
stock certificates, each representing ___shares of Common Stock, together with a
copy of the overnight courier air bill which will be used to ship such stock
certificates. Also attached is a reissued warrant certificate, as provided in
Section 1.5 of the Warrant. We will send the original stock certificates by
overnight courier to the following address:
 
 
 

                  SUNAIR SERVICES CORPORATION    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

21